

116 HR 4636 : Partnering and Leveraging Assistance to Stop Trash for International Cleaner Seas Act
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4636IN THE SENATE OF THE UNITED STATESNovember 30, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo authorize the Secretary of State and the Administrator of the United States Agency for International Development to prioritize and advance efforts to improve waste management systems and prevent and reduce plastic waste and marine debris, and for other purposes.1.Short titleThis Act may be cited as the Partnering and Leveraging Assistance to Stop Trash for International Cleaner Seas Act or the PLASTICS Act.2.FindingsCongress finds the following:(1)Eight million metric tons of plastic enter the ocean every year. Marine debris damages the health of marine life, impedes local economic development, and threatens health systems. Ten river systems carry an estimated 90 percent of the river-based plastic waste that ends up in the ocean.(2)Mismanaged plastic waste has the highest risk of contaminating rivers and oceans. China contributes the largest share of this mismanaged waste, followed by Indonesia, the Philippines, Vietnam, Thailand, Egypt, Nigeria, and South Africa. The United States is the world’s second-largest producer and consumer of plastics products, and the top exporter of plastic scrap.(3)Most marine debris, particularly plastics, enters the oceans from land-based sources, mainly in developing countries, that lack the capacity to adequately manage waste and prevent dumping.(4)During the Our Ocean Conference in October 2018, the United States announced assistance to prevent marine debris from entering the ocean through development of waste management systems and reduce plastics in marine protected areas in the Indo-Pacific.(5)During the June 2019 G20 Summit in Osaka, Japan, the United States joined other G20 members in endorsing the Osaka Blue Ocean Vision to reduce additional pollution by marine plastic litter to zero by 2050 and the G20 Implementation Framework for Actions on Marine Plastic Litter, which outlines a commitment to prevent and reduce plastic debris in the oceans through waste management and clean-up efforts to remove marine plastic debris and prioritizes efforts to advance innovative solutions and international cooperation to support such initiatives.3.Statement of policyIt is the policy of the United States to consult, partner, and coordinate with the governments of foreign countries, international organizations, private and civil society entities, and other stakeholders in a concerted effort to—(1)prevent and reduce marine debris and plastic waste, including through reduced consumption, greater transparency in global trade of plastic waste, and support for integrated waste management systems in developing countries;(2)advance innovative market-based solutions and catalyze private capital to prevent and reduce marine debris and plastic waste, support integrated waste management systems, and improve market demand for recycled material;(3)build the capacity of national and subnational governments in other countries to develop and implement integrated waste management systems, measure and report progress in reducing plastic waste, and prevent plastic waste from entering rivers and oceans;(4)support local economic development through programs that assist community members, particularly women, youth, and marginalized populations, to derive economic benefit from waste products and participation in waste management systems; and(5)engage in international and regional cooperation to prevent and reduce marine debris and plastic waste, share best practices, and empower national and subnational governments, local communities, civil society, and the private sector to engage in such efforts.4.Sense of CongressIt is the sense of Congress that, in pursuing the policy described in section 3, the President should direct United States representatives to appropriate international bodies to use the voice, vote, and influence of the United States to advocate support for the following:(1)Efforts to improve transparency in global trade of plastic waste, improve plastic waste regulation to ensure the safety of humans and the environment, strengthen integrated waste management systems, and prevent, reduce, reuse, and recycle plastic waste, to the extent practical.(2)Collaborative approaches to establish measurable targets and objectives, with related action plans, for reducing marine debris and plastic waste from all sources and sharing best practices in waste prevention and management systems to prevent plastic waste.5.United States support to improve waste management systems and prevent and reduce marine debris(a)In generalThe Secretary of State and the Administrator of the United States Agency for International Development, in coordination with the heads of relevant Federal departments and agencies, are authorized to prioritize and advance ongoing global efforts to—(1)prevent and reduce marine debris and plastic waste, including through reduced consumption, greater transparency in global trade of plastic waste, and support for integrated waste management systems in developing countries;(2)advance innovative market-based solutions and catalyze private capital to prevent and reduce marine debris and plastic waste, support integrated waste management systems, and improve market demand for recycled material;(3)build the capacity of national and subnational governments in other countries to develop and implement integrated waste management systems, measure and report progress in reducing plastic waste, and prevent plastic waste from entering rivers and oceans; and(4)support local economic development through programs that assist community members, particularly women, youth, and marginalized populations, to derive economic benefit from waste products and participation in waste management systems.(b)Coordination with private sectorThe Secretary and the Administrator, in coordination with the Chief Executive Officer of the United States International Development Finance Corporation and the Chief Executive Officer of the Millennium Challenge Corporation and in consultation with the heads of relevant Federal departments and agencies, are authorized and encouraged to work with entities in the private sector and with nongovernmental organizations to leverage sources of public and private capital to complement the efforts described in subsection (a), including by financing infrastructure investments, supporting capacity-building activities, and entering into cost-sharing, cost-matching, and other cooperative agreements to support and finance such efforts.(c)Monitoring and evaluationThe Secretary and the Administrator shall establish monitoring and evaluation mechanisms, including measurable goals, objectives, and benchmarks, to ensure the effective use of United States foreign assistance to achieve the objectives described in paragraphs (1) through (4) of subsection (a).(d)Domestic resource mobilizationIn carrying out the authority under subsection (a), the Secretary and the Administrator, in coordination with the heads of relevant Federal departments and agencies, shall seek to provide technical assistance to mobilize the domestic resources of recipient countries in order to increase cost-sharing, self-reliance, and host country ownership of waste prevention and management programs.(e)Cost limitationNo additional funds are authorized to be appropriated to carry out this Act.(f)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary and the Administrator, in consultation with the heads of relevant Federal departments and agencies, shall jointly submit to the appropriate congressional committees a report on ongoing programs and monitoring and evaluation mechanisms to carry out the authority under subsection (a) that includes a description of—(1)the monitoring and evaluation plans and indicators used to measure performance of assistance programs, in accordance with subsection (d);(2)best practices and lessons learned in implementing the efforts authorized under subsection (a);(3)the extent to which recipient countries have demonstrated a commitment and willingness to cooperate to advance the efforts described in subsection (a) and to dedicate resources to support waste prevention and management initiatives;(4)the extent to which host country governments and other governments in the region are investing resources to advance initiatives to prevent or reduce marine debris and plastic waste and develop integrated waste management systems; and(5)the extent to which other funding sources, including through private sector investment, have been identified to advance waste prevention and management initiatives.(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.6.Plastic Waste Reduction Initiative(a)In generalThe Chief Executive Officer of the United States International Development Finance Corporation is authorized to establish, in coordination with relevant Federal departments and agencies and incorporating any existing programs of the Corporation for such purposes, an initiative to pursue investment opportunities to address plastic waste pollution and support improved, integrated waste management systems in developing countries, including by catalyzing global public and private-sector investments to prevent and reduce marine debris and plastic waste in such countries. (b)ReferenceThe initiative established under subsection (a) may be referred to as the Plastic Waste Reduction Initiative.Passed the House of Representatives November 18, 2020.Cheryl L. Johnson,Clerk